Citation Nr: 0429270	
Decision Date: 10/26/04    Archive Date: 11/08/04

DOCKET NO.  03-15 325A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1973 and from April 1985 to October 1988.  The 
veteran had unverified service on inactive duty for training 
(IADT) with the USAF Reserve from July 1976 to April 1985 and 
with the Air National Guard from March 1997 to May 2000.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware, dated in July 2001, that denied the veteran's claim 
of entitlement to service connection for tinnitus and his 
request to reopen the previously denied claim of entitlement 
to service connection for bilateral hearing loss.  The 
denials were duly appealed and the case has been forwarded to 
the Board of Veterans' Appeals (Board) for appellate review.

The issue of entitlement to service connection for tinnitus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The evidence received since the last final decision on 
the merits in December 1993 bears directly and substantially 
upon the specific matter under consideration, is not 
cumulative or redundant, and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim..

3.  The veteran's bilateral hearing loss began during his 
period of active service.


CONCLUSIONS OF LAW

1.  Evidence submitted since the final December 1993 decision 
is new and material; the claim is reopened.  38 U.S.C.A. 
§§ 1110, 5108 (West 2002); 38 C.F.R. §§ 3.104, 3.303, 
20.1100, 20.1103 (2004), 38 C.F.R. § 3.156(a) (2000).

2.  Bilateral ear hearing loss was incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303; 3.385 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  As discussed in more detail 
below, sufficient evidence is of record to grant this claim.  
Therefore, no further development is needed.

Law and Regulation - Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based on ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b) (2004); Savage 
v. Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b) (2004).  Disorders 
diagnosed after discharge may still be service connected if 
all the evidence, including pertinent service records, 
establishes that the disorder was incurred in service.  
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) 
(2004).

Law and Regulation - New and Material Evidence

In December 1993 the RO denied the veteran's claim of service 
connection for bilateral hearing loss.  The RO determination 
is final and may only be reopened in the event that new and 
material evidence is presented.  38 U.S.C.A. §§ 5108, 7104(b) 
(West 2002).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis. First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material." Second, if 
the Board determines that the evidence is "new and 
material," it must reopen the claim and evaluate the merits 
of the claim in view of all the evidence, both new and old. 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that 38 C.F.R. § 3.156(a), which defined 
"new and material" evidence, was amended in August 2001.  
The amendment is applicable to claims filed on or after 
November 20, 2000 with respect to the standard for reopening 
claims contained in § 3.156(a).  The provisions of § 3.156(b) 
are only applicable to claims filed on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  The 
amendment is not applicable in this case because the 
appellant filed the claim to reopen in September 2000.

The provisions of 38 C.F.R. §3.156(a) applicable to the 
veteran's appeal, provided that "new and material evidence" 
is evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Furthermore, the Court of 
Appeals for the Federal Circuit has indicated that evidence 
may be considered new and material if it contributes "to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 
1998).

Finally, in determining whether evidence is new and material, 
the "credibility of the evidence is to be presumed." Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

Review of the evidence added to the record since the last 
final decision, reveals that the evidence now demonstrates 
that the veteran has current bilateral hearing loss.  The 
level of hearing loss measured during the VA examination in 
February 2001 meets the requirements of a hearing loss 
disability in 38 C.F.R. § 3.385 (2004).  Hearing impairment 
will be considered a disability when the threshold for any of 
the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

Review of the veteran's service medical records reveals 
normal hearing audiometric test results upon entry into 
service in June 1968.  The veteran's December 1972 separation 
examination showed decreased audiometric test results.  

As noted in the introduction, the veteran had several periods 
of service including the Air Force Reserve and Air National 
Guard.  He also served on active duty again from April 1985 
to October 1988.

The veteran has reported in written submissions and at a 
September 2004 hearing that he was exposed to noise during 
his active service, ACDUTRA and IADT while working on the 
flight line repairing jet aircraft.  

VA has examined the veteran on two occasions. In June 1993, 
his hearing met the criteria of § 3.385 only in the left ear.  
No opinion was expressed regarding the origin of the 
veteran's hearing loss.

The findings of the February 2001 VA audiological 
examination, as noted above, demonstrated hearing loss within 
the criteria of § 3.385.  The examiner did not opine as to an 
etiological connection between the veteran's noise exposure 
during service and his current bilateral hearing loss.

In March 2004, the veteran submitted a statement from Dr. 
N.O.B., who noted that the veteran had a significant high 
frequency hearing loss with tinnitus.  He opined that the 
veteran's symptoms arose from the January 1969 to January 
1973 exposure to noise pollution while on active duty as a 
jet engine mechanic.

After having carefully considered this matter, the Board is 
of the opinion that the evidence in this case is in relative 
equipoise.  The evidence is balanced regarding the effects of 
the veteran's noise exposure during service to his present 
bilateral hearing loss.  While the veteran exhibited normal 
hearing subsequent to his period of active service, this does 
not exclude the possibility that the veteran's bilateral 
hearing loss began during the period of active service.  The 
only medical opinion of record addressing the possible 
connection offers support to this proposition.  Under the 
circumstances, service connection may be granted, applying 
the "benefit of the doubt" rule.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003); Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).  The Board therefore finds that 
the evidence does support a finding that the veteran's 
bilateral hearing loss was incurred during his period of 
active service.  Accordingly, it is the finding of the Board 
that the record supports a grant of entitlement to service 
connection for bilateral hearing loss.  38 U.S.C.A. §§ 1110, 
5107 (b) (West 2002); 38 C.F.R. §§ 3.102, 3.303(d) (2003).

ORDER

Service connection for bilateral hearing loss is granted.


REMAND

At the September 2004 hearing, the veteran's representative 
argued that the veteran's November 2001 notice of 
disagreement should have been liberally construed to include 
disagreement with the denial of service connection for 
tinnitus.  Affording him the benefit of the doubt, the Board 
finds that the veteran's November 2001 statement can be 
liberally construed as a notice of disagreement, pursuant to 
38 C.F.R. §§ 20.302 (2004).

The failure to issue an SOC for the veteran's appeal of the 
denial of his claim of entitlement to service connection for 
tinnitus in the July 2001 rating decision in such 
circumstances as noted above is a procedural defect requiring 
a remand.  Manlincon v. West, 12 Vet. App. 238 (1999); see 
also Archibold v. Brown, 9 Vet. App. 124, 130 (1996).

Accordingly the veteran's appeal is remanded to the RO for 
the following actions:

The RO should undertake appropriate 
action pursuant to 38 C.F.R. § 19.26 
(2003), including issuance of a statement 
of the case, in response to the November 
2001 notice of disagreement initiating an 
appeal on the issue of entitlement to 
service connection for tinnitus.  The 
veteran and his representative should be 
notified of the requirement that a timely 
substantive appeal must be received to 
complete the appeal as to these issues.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




______________________________________________
K. B. Conner
Acting Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



